Case 1:20-cv-22403-DPG Document 1 Entered on FLSD Docket 06/11/2020 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

    FRITZ FLEURANT,

           Plaintiff,
    v.                                            CASE NO.:

    SHAGALLA INC.,

          Defendant.
    ____________________________________/

                         COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, FRITZ FLEURANT, by and through undersigned counsel, brings this

    action against Defendant, SHAGALLA INC. (“Defendant”), and in support of his claims

    states as follows:

                                JURISDICTION AND VENUE

           1.      This is an action for damages under the Fair Labor Standards Act (“FLSA”),

    29 U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

           2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

    U.S.C. § 201 et seq.

           3.      Venue is proper in the Southern District of Florida, because all of the events

    giving rise to these claims occurred in Miami-Dade County, Florida.

                                            PARTIES

           4.      Plaintiff is a resident of Miami Dade County, Florida.

           5.      Defendant operates a wholesale seafood company in North Miami, in

    Miami-Dade County, Florida.
Case 1:20-cv-22403-DPG Document 1 Entered on FLSD Docket 06/11/2020 Page 2 of 5




                                   GENERAL ALLEGATIONS

           6.      Plaintiff has satisfied all conditions precedent, or they have been waived.

           7.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

           8.      Plaintiff requests a jury trial for all issues so triable.

           9.      At all times material hereto, Plaintiff was “engaged in the production of

    goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such

    was subject to the individual coverage of the FLSA.

           10.     At all times material hereto, Defendant was an “employer” within the

    meaning of the FLSA, 29 U.S.C. § 203(d).

           11.     Defendant continues to be an “employer” within the meaning of the FLSA.

           12.     At all times material hereto, Defendant was and continues to be an

    enterprise covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

           13.     At all times relevant to this action, Defendant was engaged in interstate

    commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

           14.     At all times relevant to this action, the annual gross sales volume of

    Defendant exceeded $500,000 per year.

                                                FACTS

           15.     Plaintiff began working for Defendant as an alleged Supervisor, though he

    supervised no one, in August 2019, and he worked in this capacity until November 2019.

           16.     At various times material hereto, Plaintiff worked hours in excess of forty

    (40) hours within a work week for Defendant, and he was entitled to be compensated for

    these overtime hours at a rate equal to one and one-half times his regular hourly rate.




                                                 2
Case 1:20-cv-22403-DPG Document 1 Entered on FLSD Docket 06/11/2020 Page 3 of 5




           17.     Defendant failed to pay Plaintiff an overtime premium for all of the

    overtime hours that he worked, in violation of the FLSA.

           18.     Defendant misclassified PNC as an independent contractor in order to avoid

    paying Plaintiff the premium overtime rate.

           19.     Plaintiff‘s job duties included waiting on Defendant’s freight deliveries to

    arrive from out-of-state, receive the deliveries, and checking the cuts of the seafood.

           20.     Plaintiff also pulled orders, put away stock, and maintained the quality of

    the stored product. Plaintiff spent am majority of his time cleaning, removing waste, and

    putting away new product.

           21.     Plaintiff’s services rendered were an integral part of the Defendant's

    business.

           22.     Plaintiff utilized all of Defendant’s equipment, had no control over his

    hours, and spent his time working in Defendant’s facilities.

           23.     Plaintiff complained to Defendant that he should be receiving overtime

    premium pay and Defendant admitted such, but refused to pay Plaintiff the appropriate

    overtime rate for all of Plaintiff’s hours over forty for each workweek.

           24.     Defendant’s actions were willful, and showed reckless disregard for the

    provisions of the FLSA.



                         COUNT I – FLSA OVERTIME VIOLATION

           25.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 24

    of this Complaint, as though fully set forth herein.




                                                3
Case 1:20-cv-22403-DPG Document 1 Entered on FLSD Docket 06/11/2020 Page 4 of 5




           26.     During the statutory period, Plaintiff worked overtime hours while

    employed by Defendant, and he was not compensated for all of these hours in accordance

    with the FLSA.

           27.     The foregoing conduct, as alleged, constitutes a willful violation of the

    FLSA, within the meaning of 29 U.S.C. § 255(a).

           28.     As a result of the foregoing, Plaintiff has suffered damages.

           WHEREFORE, Plaintiff demands:

                   a)      Judgment against Defendant for an amount equal to Plaintiff’s

                           unpaid back wages at the applicable overtime rate;

                   b)      Judgment against Defendant stating that Defendant’s violations of

                           the FLSA were willful;

                   c)      An equal amount to Plaintiff’s overtime damages as liquidated

                           damages;

                   d)      To the extent liquidated damages are not awarded, an award of

                           prejudgment interest;

                   e)      A declaratory judgment that Defendant’s practices as to Plaintiff

                           were unlawful, and grant Plaintiff equitable relief;

                   f)      All costs and attorney’s fees incurred in prosecuting these claims;

                           and

                   g)      For such further relief as this Court deems just and equitable.

                                    JURY TRIAL DEMAND

           Plaintiff demands trial by jury as to all issues so triable.



                                                4
Case 1:20-cv-22403-DPG Document 1 Entered on FLSD Docket 06/11/2020 Page 5 of 5




          Dated this 11th day of June, 2020.

                                                   Respectfully submitted,

                                                   /s/Brandon J Hill
                                                   BRANDON J. HILL
                                                   Florida Bar Number: 0037061
                                                   AMANDA E. HEYSTEK
                                                   Florida Bar Number: 0285020
                                                   WENZEL FENTON CABASSA, P.A.
                                                   1110 N. Florida Avenue, Suite 300
                                                   Tampa, Florida 33602
                                                   Main Number: 813-224-0431
                                                   Direct Dial: 813-337-7992
                                                   Facsimile: 813-229-8712
                                                   Email: bhill@wfclaw.com
                                                   Email: aheystek@wfclaw.com
                                                   Email: aketelsen@wfclaw.com
                                                   Attorneys for Plaintiff




                                               5
